Citation Nr: 0726585	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-29 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for jock itch, severe 
rash.

2.  Entitlement to an increased evaluation of a right eye 
injury, currently evaluated as 10 percent disabling.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from April 1997 to 
August 1997 and January 2003 to June 2003.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a August 2004 rating decision by 
the Hartford, Connecticut Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for service connection for a rash of the 
groin area and granted service connection for a right eye 
injury with an evaluation of 10 percent effective June 8, 
2003 (the day after the veteran's release from active duty).

The veteran testified before the undersigned at a Travel 
Board hearing in Hartford, Connecticut in June 2006.  He 
stated that he has skin rash on his feet and ankles that is 
similar to the rash on his genital area that began in service 
and has been present since service.  This issue is REFFERED 
to the RO/AMC for further action.

As a matter of clarification, the transcript of the June 2006 
Travel Board hearing indicates that the veteran was then 
represented by a Veterans Service Officer.  However, the 
individual identified is a VA employee, who accompanied the 
veteran into the hearing room at his request. The veteran was 
and remains unrepresented.

The issue of an increased evaluation for the right eye injury 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
("AMC"), in Washington, DC.




FINDING OF FACT
	
With resolution of reasonable doubt, the veteran's groin rash 
was sustained as a result of military service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a groin 
rash have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

VA is required to apprise the veteran of what evidence would 
substantiate a claim for benefits and further allocate the 
responsibility for obtaining such evidence.  Id.  VA is also 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Id.  VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  Id.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims ("Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Under Dingess/Hartman, VA must provide 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The RO attempted to advise the veteran of such 
information by letter dated March 2006; however, the letter 
was returned as undeliverable.  Because the service 
connection claim is being granted, the RO will, upon issuance 
of this decision, assign a disability rating and an effective 
date. Proceeding with the appeal presently does not therefore 
inure to the veteran's prejudice.

Merits of the Claim

In view of the favorable decision of the claim on appeal, any 
notification or assistance deficiency by VA represents 
nothing more than harmless error and there is no prejudice in 
adjudication of the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997). If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Disorders diagnosed after discharge may 
still be service-connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

It has also been observed that the Board has the "authority 
to discount the weight and probative value of evidence in 
light of its inherent characteristics in its relationship to 
other items of evidence." Madden v. Brown, 125 F. 3d 1447, 
1481 (Fed. Cir. 1997).

The veteran testified that he has a groin rash which started 
during his military deployment, and which he has attempted to 
self treat on active duty and thereafter. He reported that he 
has attempted to use various topical creams, but to no avail.    
Following the first treatment, the veteran testified that he 
was given many different treatments to try to clear up the 
condition.  The veteran testified that the rash never cleared 
up completely in-service.  He said that sometimes it would be 
less severe than other times but that he constantly has the 
rash, and that he had it when he reported for his VA 
examination.  He said that he still has a rash today.

Service medical records ("SMRs") confirm treatment for a 
skin rash in the veteran's groin area while he was on active 
duty.  His May 2004 Annual Medical certificate for 
demobilization states that the veteran has "jock itch" and 
was prescribed  ointment.

The veteran was afforded a VA examination in May 2004.  The 
examiner diagnosed the veteran with fungus infection 
including "jock itch" and athlete's foot, moderate to 
severe.

Also of record is a June 2006 letter from his fiancée, M.L. 
stating she has known the veteran for approximately six years 
and described witnessing the chronic groin rash.  She stated 
that the veteran has a daily ritual of applying medical 
sprays and powders to this region of his body.  She said he 
has tried several remedies including creams, powders, sprays, 
holistic treatments and even changing his diet to try and 
help the situation.  She said nothing has made it completely 
dissipate.

Another friend R.W.F. who wrote that he has known the veteran 
the majority of his life stated that he has been hearing 
about and witnessing the veteran's groin rash for years and 
that it has stopped him from doing things he would normally 
be able to do such as coaching wrestling.

The veteran's mother submitted a statement on behalf of the 
veteran indicating she has witnessed the veteran experience a 
personal rash since his military service.  She stated that 
his activities have been limited as a result of this rash and 
that he continuously medicates the affected region.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2) (2006); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).  

There is a competent medical opinion of record stating the 
veteran has a moderate to severe fungal infection including 
jock itch.  The veteran's service medical records also 
included a diagnosis of jock itch.  Also of record are 
several competent lay statements, including the veterans, 
describing the veteran's skin rash since his discharge from 
active duty military service.  A non-medical professional is 
competent to observe and describe visible symptoms such as a 
skin rash.  Espiritu; See 38 C.F.R. § 3.159(a)(2) (2006).

The Board finds the record includes the required showing of 
continuity of symptomatology after service required to 
support the veteran's claim through the submission of lay 
statements by the veteran, his fiancée, mother and friend.  
See 38 C.F.R. § 3.303(b).  The Board also finds the record 
contains sufficient medical evidence of a chronic condition 
that also existed during service, as well as in the VA Exam 
and the SMRs.  See Voerth v. West, 13 Vet. App. 117, 
120(1999); Savage, 10 Vet. App. at 495-98.  The medical 
evidence of record, although limited, relates the veteran's 
severe rash/jock itch to the symptomatology described in lay 
statements.  Id.

Having considered the veteran's contention in light of the 
record and the applicable law, the Board will grant the 
benefit sought under the "benefit-of- the-doubt" rule, 
which provides that where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran is to prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994).


ORDER

Service connection for a rash of the groin area is granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The veteran was granted service connection for a right eye 
injury.  Specifically, the evaluations were based on 
impairment of field of vision based on objection testing.  
However, separate ratings may be awarded for disability 
manifestations characterized by compensable symptomatology 
distinct and separate from that of other service-connected 
disabilities.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

As there is evidence of headaches, consideration is warranted 
under separate rating criteria.

In his June 2006 testimony at a Travel Board hearing before 
the undersigned, the veteran described headaches and blurred 
vision he experiences associated with his eye disability.  
Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. § 
4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  

In this case however, it does not appear that the RO analyzed 
the veteran's disability using separate evaluations of its 
chronic eye and neurological manifestations.  A potentially 
applicable Diagnostic Code in this case is 8100 for 
migraines. 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The veteran testified he began having headaches immediately 
after an eye injury in-service.  He explained the headaches 
have increased in frequency and severity since then. The 
headaches start behind the eye and move along the back and 
down towards the jaw area and up into the center of the 
veteran's forehead.  He described them as high pressure 
headaches that last hours requiring a lot of pain medication.  
The veteran also reported sensitivity to sun and light and 
blurred vision.  He also testified missing work regularly as 
a result of the headaches.  His fiancé stated in a letter 
that she has witnessed his headaches lead to vomiting.  Rest 
and darkness alleviate pain.  

The veteran underwent two VA examinations in May 2004, one 
general examination and one ophthalmology exam.  During the 
ophthalmology exam, he specifically complained of blurred 
vision and photophobia and asserted they were related to his 
eye injury in March 2003.  During the general exam, he told 
the VA examiner that he gets headaches with his eye pain, but 
otherwise there is no dizziness or syncope.  He also 
complained of light sensitivity and or the right eye.

The August 2004 Rating Decision states that since there was 
no indication that the veteran's disability has stabilized at 
this time, a future examination would be scheduled for August 
2006 to reevaluate the veteran's condition and the residual 
effects.

The medical evidence of record is insufficient for the Board 
to render a decision on the severity of the veteran's eye 
disability. The considerations described above require a 
remand for further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the veteran 
for an appropriate VA medical 
examination(s) to accurately determine and 
delineate all the pathology associated 
with his headaches.  All appropriate tests 
should be conducted and the examiner(s) 
should review the results of any testing 
prior to completion of any report. The 
claims file, including any additional 
records obtained pursuant to the 
development requested above must be made 
available to the examiner(s) for review in 
conjunction with the examination(s).  Each 
examiner should state in the report 
whether said claims file review was 
conducted.

The examiner(s) should be requested to 
specifically identify all symptomatology 
due to the veteran's service-connected eye 
disability and discuss, in particular, 
whether or not the veteran has a chronic 
headache disorder that is etiologically 
associated with his eye disability. The 
rationale for all opinions expressed 
should also be provided.

2.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a medical 
opinion, is necessary to adjudicate any 
issue, especially in light of any newly 
received treatment records, that 
development should be accomplished.




3.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented. Specific 
attention is directed to the reviewer 
report and examination reports, if any.  
If any report does not include all test 
reports, special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.

Thereafter, the AMC/RO should consider all 
of the evidence of record and re-
adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case ("SSOC").  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.
	 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


